Name: 2004/455/EC:Commission Decision of 29 April 2004 adapting Decision 2003/322/EC implementing Regulation (EC) No 1774/2002 as regards the feeding of certain necrophagous birds with certain Category 1 materials by reason of the accession of Cyprus (notified under document number C(2004) 1682) (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: deterioration of the environment;  health;  natural environment;  agricultural activity
 Date Published: 2004-04-30

 30.4.2004 EN Official Journal of the European Communities L 156/41 COMMISSION DECISION of 29 April 2004 adapting Decision 2003/322/EC implementing Regulation (EC) No 1774/2002 as regards the feeding of certain necrophagous birds with certain Category 1 materials by reason of the accession of Cyprus (notified under document number C(2004) 1682) (Text with EEA relevance) (2004/455/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty of Accession of the Czech Republic, Estonia, Cyprus, Latvia, Lithuania, Hungary, Malta, Poland, Slovenia and Slovakia, and in particular Article 2(3) thereof, Having regard to the Act of Accession of the Czech Republic, Estonia, Cyprus, Latvia, Lithuania, Hungary, Malta, Poland, Slovenia and Slovakia, and in particular Article 57(1) thereof, Whereas: (1) For certain acts which remain valid beyond 1 May 2004 and require adaptation by reason of accession, the necessary adaptations were not provided for in the 2003 Act of Accession, or were provided for but need further adaptations. All these adaptations need to be adopted before accession so as to be applicable as from accession. (2) Pursuant to Article 57(2) of the Act of Accession, such adaptations are to be adopted by the Commission in all cases where the Commission adopted the original act. (3) Regulation (EC) No 1774/2002 of the European Parliament and of the Council of 3 October 2002 laying down health rules concerning animal by-products not intended for human consumption (1) provides the possibility for Member States to authorise the feeding of endangered or protected species of necrophagous birds with certain Category 1 material by derogation to the restrictions applicable to the use of animal by-products laid down in that Regulation. (4) Commission Decision 2003/322/EC (2) lists the Member States authorised to make use of that possibility, the species of necrophagous birds which may be fed with the Category 1 material, and the implementing rules under which the feeding may take place. (5) Cyprus has submitted a request for the authorisation of feeding certain species of necrophagous birds with certain Category 1 material and has submitted satisfactory information concerning the occurrence of those species on its territory as well as on the safety measures to be applied when feeding Category 1 animal by-products to those birds. (6) Decision 2003/322/EC should therefore be amended accordingly, (7) The Standing Committee on the Food Chain and Animal Health has been informed of the measures provided for in this Decision, HAS ADOPTED THIS DECISION: Article 1 Decision 2003/322/EC is amended as follows: (1) Article 1 is replaced by the following: Article 1 Implementing rules on the feeding of necrophagous birds with category 1 material Pursuant to Article 23(2)(d) of Regulation (EC) No 1774/2002, Greece, Spain, France, Italy, Cyprus and Portugal may authorise the use of entire bodies of dead animals which may contain specified risk material as referred to in Article 4(l)(b)(ii) of that Regulation for the feeding of the endangered or protected species of necrophagous birds as set out in Part A of the Annex to this Decision. (2) Article 4 is replaced by the following: Article 4 Compliance by Member States Greece, Spain, France, Italy, Cyprus and Portugal shall immediately take the necessary measures to comply with this Decision and shall publish those measures. They shall immediately inform the Commission thereof. (3) Article 6 is replaced by the following: Article 6 Addressees This Decision is addressed to the Hellenic Republic, the Kingdom of Spain, the French Republic, the Italian Republic, the Republic of Cyprus and the Portuguese Republic (4) In the Annex, in Part A, the following point (f) is added: In the case of Cyprus: black vulture (Aegypius monachus) and griffon vulture {Gyps fulvus). Article 2 This Decision shall apply subject to and as from the date of the entry into force of the Treaty of Accession of the Czech Republic, Estonia, Cyprus, Latvia, Lithuania, Hungary, Malta, Poland, Slovenia and Slovakia. Article 3 This Decision is addressed to the Member States. Done at Brussels, 29 April 2004. For the Commission David BYRNE Member of the Commission (1) OJ L 273, 10.10.2002, p. 1. Regulation as last amended by Commission Regulation (EC) No 808/2003 (OJ L 117, 13.5.2003, p. 1.) (2) OJ L 117, 13.5.2003, p. 32.